Citation Nr: 0502614	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether there was clearly and unmistakably error in a June 
1981 rating decision, denying service connection for a low 
back disability.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

As a result of the Board's remand in September 2001, the RO, 
in an April 2003 rating decision, held that the veteran had 
not presented new and material evidence to reopen the claim 
of direct service connection for a low back disability.  In a 
May 2003 rating decision, the RO denied temporary total 
ratings for convalescence for a low back disability on the 
basis of direct service connection prior to January 1999.  
Since these issues have not been perfected for appellate 
review, they will not be considered by the Board. 

In August 2004, the veteran declined another hearing before 
the Board after a transcript of his hearing in March 2004 
could not be made. 


FINDING OF FACT

The allegation of clear and unmistakable error in the June 
1981 rating decision is based on an incomplete record. 


CONCLUSION OF LAW

The allegation of clearly and unmistakably error in the June 
1981 rating decision, denying service connection for a low 
back disability, does not constitute a valid claim of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a claim of clear and unmistakable error is not a 
conventional appeal, but rather a request to revise a 
previous decision or a collateral attack on a final decision 
on a claim for benefits, it is not by itself a claim for 
benefits and the Veterans Claims Assistance Act of 2000 
(VCAA) does not apply.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (The Court held that the 
VCAA is not applicable to a motion for revision or reversal 
of a Board's decision on the basis of clear and unmistakable 
error.).  

Allegation of Clear and Unmistakable Error 

The veteran alleges clear and unmistakable error in a June 
1981 RO decision, denying direct service connection for a low 
back disability.  

In support of his claim, the veteran alleges that the service 
medical records documented some but not all of his low back 
problems beginning in 1972, that medical personnel in service 
relied on negative X-rays to determine that he did not have a 
lumbar disc problem, that he should have had a MRI when he 
went to VA in 1980 and 1981 for treatment, and that the VA 
physicians' did not accurately report his back problem.   

Legal Standard 

A decision by the RO that is not appealed is final and 
binding in the absence of a showing of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  

Under the applicable criteria at the time of the June 1981 
rating decision, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

To establish a valid CUE claim, the United States Court of 
Appeals for Veterans Claims has identified a three-pronged 
test to determine whether CUE is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

Analysis 

The veteran alleges that the RO committed CUE in initially 
denying service connection for a low back disability in a 
June 1981 rating decision.  He asserts that at the time there 
was evidence of a low back disability that should have been 
service connected. 

The service medical records show that in January 1972 the 
veteran complained of back pain after he felt a "pop" 
getting out of bed.  The pertinent finding was tenderness in 
the lumbosacral region.  An X-ray was normal.  In August 
1973, the veteran was injured in a vehicle accident.  On 
admission, he complained of severe back pain in the 
interscapular region.  The lumbosacral spine was non-tender 
and pelvic compression was negative.  An X-ray of the lumbar 
spine was normal.  He required surgery for stabilization of 
the cervical spine.  The diagnoses did not include a low back 
disability.  In December 1973 and in March and June 1974, he 
was seen for a complaint of back and neck pain.  No low back 
abnormality was identified.  There are numerous entries 
related to neck and shoulder pain. 

After service, on VA examination in April 1981, the veteran 
complained of headaches, neck, right shoulder, and back pain.  
History included lower back pain and spasms.  There was some 
limitation of flexion and extension of the lumbosacral spine.  
The diagnoses did not include a low back disability. 

In a June 1981 rating decision, the RO denied service 
connection for a low back disability on grounds that a 
chronic low back disability was not shown.  In its decision, 
the RO referred to the service medical records and the VA 
examination in April 1981.  After the veteran was advised of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the decision, denying service 
connection for a low back disability and the RO's decision 
became final.  38 C.F.R. § 3.104(a).  

The veteran alleges that the service medical records 
documented some but not all of his low back problems 
beginning in 1972, and that VA physicians' did not accurately 
report his back problem, constituting CUE because the June 
1981 decision was based on an incomplete record. 

As for the allegation that some of the veteran's complaints 
of low back pain in and after service were not reported, 
undocumented facts obviously are not in the record at the 
time of the prior decision, and since analysis of a CUE claim 
may proceed only on the evidence that existed at the time of 
the prior decision, evidence that was not part of the record 
may not form the basis of a finding of clear and unmistakable 
error. 

While it is true that an incomplete record may ultimately 
lead to an incorrect determination, it cannot be said that an 
incomplete record is also an incorrect record.  If the facts 
contained in the record are correct, it is not erroneous, 
although not embodying all of the relevant facts.  Rather an 
incomplete record is just that - incomplete.  Thus an 
incomplete record, factually correct in all other respects, 
does not constitute the basis for a clear and unmistakable 
error in the rating decision. 

As for the medical personnel's reliance on an X-ray instead 
of a MRI, to the extent that the incomplete record may hinge 
on VA's failure to assist the veteran in the development of 
the claim, any failure in VA's duty to assist does not rise 
to the level of clear and unmistakable error because such a 
breach creates an incomplete record rather than an incorrect 
record. 

As there is no allegation that the actual facts of record 
before the RO in June 1981 were incorrect or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, the CUE claim lacks legal merit.  As 
such, a valid claim for CUE in the June 1981 has not been 
made.


ORDER

The claim of clearly and unmistakably error in a June 1981 
rating decision, denying service connection for a low back 
disability, is dismissed.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


